     Case 1:20-cv-00065-GSK Document 37         Filed 04/27/21    Page 1 of 31




            UNITED STATES COURT OF INTERNATIONAL TRADE

                                                   NON-CONFIDENTIAL VERSION

                                        Proprietary information redacted at Attachment 1

HABAŞ SINAI VE TIBBI GAZLAR ISTIHSAL
ENDÜSTRISI A.Ş.,
            Plaintiff,
     v.
UNITED STATES,                                       Before: Gary S. Katzmann, Judge
            Defendant,                               Court No. 20-00065
     and
REBAR TRADE ACTION COALITION,
            Defendant-intervenor.




                            RESPONSE OF PLAINTIFF

          HABAŞ SINAI VE TIBBI GAZLAR ISTIHSAL ENDÜSTRISI A.Ş.,

                     TO COURT’S LETTER OF APRIL 15, 2021
                         _______________________________




                                            David L. Simon
                                            LAW OFFICE OF DAVID L. SIMON
                                            1025 Connecticut Avenue, NW
                                            Suite 1000
                                            Washington, DC 20036
                                            tel.: (202) 481-9000
                                            fax: (202) 481-9010
                                            e-mail: dlsimon@dlsimon.com
    April 27, 2021
            Case 1:20-cv-00065-GSK Document 37                                      Filed 04/27/21              Page 2 of 31




AUTHORITIES

Cases

China National Arts and Crafts Import and Export Corp., Tianjin Branch v.
      United States, 771 F. Supp. 407 (Ct. Int’l Trade 1991) .................................................... 15

Foshan Shunde Yongjian Housewares & Hardwares Co. v. United States, 896 F.
      Supp. 2d 1313 (Ct. Int'l Trade 2013) .................................................................................. 7

Gerald Metals, Inc. v. United States, 132 F.3d 716 (Fed. Cir. 1997) .......................................... 15

Habaş Sinai ve Tibbi Gazlar Istihsal Endüstrisi A.Ş. v. United States, 44 CIT ,
      459 F. Supp. 3d 1341 (2020) .......................................................................................... 1, 9

Hyundai Steel Co. v. United States, 319 F. Supp. 3d 1327 (Ct. Int’l Trade 2012) ...................... 15

Nippon Steel Corp. v. United States, 458 F.3d 1345 (Fed. Cir. 2006).......................................... 15

Rebar Trade Action Coalition v. United States, 43 CIT , 398 F. Supp. 3d 1374
       (2019) .................................................................................................................................. 2

Vicentin S.A.I.C. v. United States, 2020 Ct. Intl. Trade LEXIS 99 ; Slip Op. 2020-
       91 (July 20, 2020) ............................................................................................................... 8

Regulations

19 C.F.R. §351.301 ......................................................................................................................... 4

19 C.F.R. §351.511 ......................................................................................................................... 9

Administrative Determinations

Steel Concrete Reinforcing Bar From the Republic of Turkey: Final Affirmative
       Countervailing Duty Determination, 79 Fed. Reg. 54,963 (Dep’t
       Commerce Sept. 15, 2014)................................................................................................ 12

Steel Concrete Reinforcing Bar From the Republic of Turkey: Final Affirmative
       Countervailing Duty Determination, 82 Fed. Reg. 23,188 (Dep’t
       Commerce, May 22, 2017), affirmed, Rebar Trade Action Coal. v. United
       States, 389 F. Supp. 3d 1371 (Ct. Int'l Trade 2019) ................................................. 5, 6, 15

Other

Countervailing Duties, 63 Fed. Reg. 65,348 (Dep’t Commerce Nov. 25, 1998). ...................... 8, 9
        Case 1:20-cv-00065-GSK Document 37                    Filed 04/27/21   Page 3 (Public)
                                                                         Non-Proprietary of 31 Version
                                                           Proprietary information redacted in brackets, [ … ]



       This is the response of Plaintiff Habaş Sinai ve Tibbi Gazlar Istihsal Endüstrisi A.Ş.

(“Habaş”) to the Court’s letter of April 15, 2021, Docket No. 35.

       1.        The court previously upheld a determination by Commerce that Russian natural gas
                 exports distorted EU pricing data where Russian natural gas comprised 39.5% of
                 EU natural gas imports. Habaş Sinai ve Tibbi Gazlar Istihsal Endüstrisi A.Ş. v.
                 United States, 44 CIT , 459 F. Supp. 3d 1341 (2020) {“(Habaş v. US”)}. Is the
                 difference between 39.5% and 32.8% sufficient to require a finding that Russian
                 exports are no longer distortive?

       Answer.            The outcome of the present case is not driven by the share of Russian

natural gas (NG) exports in the EU NG market, nor was Habas v. US. In Habas v. US, 459 F.

Supp. 3d at 1353, the Court cites the 39.5% Russian share of the EU NG market only in

connection with Commerce’s calculation to eliminate the effect of Russian NG on EU prices in

the IEA report. There, Commerce had decided that (i) Russian export prices were political and

that (ii) the trade statistics were “likely” to be contaminated by compressed natural gas (CNG).

Id. at 1345. Commerce did not cite Russian market share as a reason that Russian export prices

were not usable; rather, Commerce relied on the opinions in publications that the agency had

placed on the record in the remand proceeding. Id. at 1347.

       In the present case, Habaş does not rely on Russia’s 33% share of the EU market except

to say that “it is difficult to see how Russia could engage in political pricing to the EU when its

share of EU NG imports was less than one-third of the market in 2017.” Habaş principal brief at

31. Rather, Habaş argues that there is no evidence in the trade statistics that Russian pricing is

political, since the unit values and trends from all pipeline suppliers were virtually identical. See,

id., passim, and particularly at 24-27 and 31-32.

       In short, the decline in Russian’s market share 39.5% to 33% supports the notion that

Russia does not have the market power to drive prices, but it is not outcome-determinative.

            a.     How does the evidence underlying Commerce’s analysis of the distortive nature
                   of Russian natural gas prices in this case differ from that at issue in, for example,



                                                  1         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                 Filed 04/27/21   Page 4 (Public)
                                                                      Non-Proprietary of 31 Version
                                                         Proprietary information redacted in brackets, [ … ]



              Rebar Trade Action Coalition v. United States, 43 CIT , 398 F. Supp. 3d 1374
              (2019) {(“RTAC v. US”)}, where the court found that substantial evidence
              supported Commerce’s determination that Russian natural gas prices were
              distorted?

       Answer.        The issues in RTAC v. US do not track the issues in the present case. In

the review underlying RTAC v. US, Commerce made two decisions that were appealed:

          That Turkey had inbound pipeline connections with Russia, Azerbaijan, and Iran,

           while the pipeline with Romania was outbound only, 398 F. Supp. 3d at 1380-81.

          That domestic prices in Azerbaijan were an appropriate tier-2 benchmark, since it was

           appropriate for Commerce to “prioritize” prices from source countries with a pipeline

           connection to Turkey. Id. at 1383.

          Secondarily, that “GTIS” (a trade data aggregator) statistics for NG trade were

           contaminated by the possible presence of CNG. Id. at 1382.

       None of these issues is present in the instant case. Specifically:

          In its preliminary decision memo (PDM) herein, at 10, PR 106, Commerce states that

           Turkey has three incoming NG pipelines, namely, from Russia, Azerbaijan, and Iran;

           this finding was not disputed by any party.

          No party provided information concerning Azerbaijani domestic prices or claimed

           that such prices were an appropriate benchmark.

          Here, no party contended that EU trade statistics from Russia were contaminated with

           CNG. IDM at 13 (“There is no evidence on the instant record that any EU country

           imports Russian natural gas in cannisters (i.e., in compressed form)”).

       In short, in RTAC v. US, the issue of distortion in Russian NG prices into the EU did not

even arise, as the benchmark choice was between Azerbaijan domestic prices, as a tier-2

benchmark, and RTAC’s IEA figures, as a tier-3 benchmark. Here, Commerce relies entirely on




                                             2           2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 5 (Public)
                                                                     Non-Proprietary of 31 Version
                                                      Proprietary information redacted in brackets, [ … ]



the opinions of commentators to support its finding that Russian NG pricing is political.

       2. Assuming Commerce is not obligated to select a benchmark employing the same units
          of measurement as Habaş’s purchases from Botas, is it also precluded from determining
          that a proposed dataset is unreliable based on the units of measurement in combination
          with other factors?

       Answer.        Nothing in the CVD statute or regulations suggests that units of

measurement are to be taken into account in benchmark selection. First, Commerce selects the

benchmark; then it makes any conversions required to reach a common unit. The two exercises

are separate. The only sense in which units may affect reliability is when the record shows

multiple, mutually inconsistent units, discussed below.

       The defendants’ arguments about units of measure lack factual or legal support; see

generally, Habaş reply brief at 14-16. Commerce claims that the “natural gas benchmark …

needs to be in the unit of measure in which Habas purchases natural gas, i.e., cubic meters,” IDM

at 24 (emphasis added), but cites no precedent. RTAC claims, “a kilogram of gas from one

supplier may have a far different energy content … than a kilogram of gas from another

supplier,” RTAC brief at 11, but the record controverts RTAC’s claim. See, Habaş reply brief at

13-14. The Botaş-Habaş supply contract specifies the chemical composition of the Botaş-

supplied NG. See, Habaş questionnaire response (QR), BPI Appx Tab 1 Exh. 8. Imported NG

accounts for 99.35% of Turkish NG consumption. PDM at 10. All of the imported NG in Turkey

is imported via pipelines owned by Botaş − i.e., the Turkish portion of the pipelines from Russia,

Azerbaijan, and Iran. Id. There is no evidence that Botaş alters the chemical composition of the

imported NG on its way to Habaş’s intake. Moreover, there is no reason to believe that the NG

Russia sells to Turkey differs physically from the NG that Russia supplies to the EU. Thus,

RTAC’s speculation about the variability of energy content − even if true − does not apply to

Russian NG sold to the EU and to Turkey, since both come from the same supplier. Therefore, it




                                             3         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 6 (Public)
                                                                     Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



is entirely legitimate to apply Habaş’s conversions (kg to kWh) to EU imports of Russian NG for

benchmarking. Given the nature of the process in Commerce’s rules for submitting factual

information and rebuttal factual information, 19 C.F.R. §351.301, it would have been incumbent

on RTAC to provide any evidence of differences in energy-densities of NG within or among

suppliers, and it did not do so.

       3. Please identify the record evidence supporting your contention that the Comtrade and
          Eurostat data were not converted into kilograms from any other units when the data
          were originally collected and reported.

       Answer.         The Eurostat data are official statistics of a reliable governmental entity,

and RTAC provided Eurostat’s own description of its relevant statistic, RTAC benchmark

submission Exh. 6, Pub. Appx. Tab 2 (“Quantities correspond to the net mass…”). Once Habaş

provided ostensibly reliable Eurostat data in its benchmark submission, it was incumbent on

RTAC to rebut factually the reliability of those statistics. Having failed to do so, RTAC falls

back on supposition and argument in lieu of fact, which fails the substantial evidence standard.

       Comtrade is a UN organ which, inter alia, is an aggregator of trade statistics provided by

Member States and customs unions. RTAC has placed no evidence on the record that Comtrade

does anything other than report the EU data in the manner in which they are provided by the EU.

Habaş has shown that the Comtrade average unit values (AUVs) for NG from Russia and each of

the other pipeline suppliers to the EU are identical to the Eurostat AUVs. See, Habaş principal

brief at 24-6. The government’s response to this critical argument is flippant: “Commerce need

not address every piece of evidence presented by the parties.” Govt response brief at 13. The

government does not dispute that the Eurostat and Comtrade data are in near-perfect agreement

and that there is no evidence that the quantity data are in any units other than mass (kg).

       In the past, Commerce’s objection to trade statistics has been that they were not reported

uniformly; that is, some individual countries reported in dual units of mass and energy content,



                                              4         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                 Filed 04/27/21   Page 7 (Public)
                                                                      Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



mass and volume, volume and energy content, etc., and the conversions among these units

revealed differences in conversion factors. See, Habaş reply brief at 3-4. Here, the data are

reported uniformly. All the trade statistics were reported in kilograms. If there were other

reporting units, as there were, e.g., in Steel Concrete Reinforcing Bar From Turkey: Final

Affirmative CVD Determination, 82 Fed. Reg. 23,188 (Dep’t Commerce, May 22, 2017), IDM at

22 (Rebar II) (copy at Att. 2 to Habaş’s reply brief), aff’d, Rebar Trade Action Coal. v. United

States, 389 F. Supp. 3d 1371, 1382 (Ct. Int'l Trade 2019), then RTAC could have submitted them

in its benchmark rebuttal. It is certainly not unusual for governments to maintain trade statistics

in a primary unit (kg, e.g.) as well as a secondary unit (cubic meters, e.g.), but the record

contains no evidence of such dual-typology data collection here, and RTAC had the opportunity

to provide it. The lack of any such rebuttal compels the conclusion that the Eurostat figures −

and consequently Comtrade as well − are collected and reported in one and only one unit of

quantity, viz., kilograms. The gas chromatograph in Habaş’s intake line, which gives real-time

measurement of weight, is a standard measuring device. Habaş benchmark submission at 2.

Neither RTAC nor Commerce suggests any reason that the EU pipelines would not have similar

measuring devices within their pipelines, particularly at border points. This would enable

customs to take real-time kg measurements as the NG goes through the border crossing.

       In sum, Habaş did not have the burden to prove that the government statistics in its

benchmark were not a conversion of some other figures. If such a putative conversion occurred,

it was up to RTAC to expose it in its rebuttal.

          a. Is it your position that Commerce must affirmatively demonstrate that the data were
             initially recorded in a unit other than kilograms in order to reject the data?

       Answer.         As far as benchmarks are concerned, each side presents its proposed

benchmarks, and the other side then has an opportunity to present rebuttal. Habaş presented




                                               5         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 8 (Public)
                                                                     Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



official statistics, and so the burden was on the petitioner to rebut those data. RTAC tried to do

so by showing putative inconsistencies between the Eurostat and Comtrade datasets, but the

inconsistencies vanished when the data were considered on an EU-28 basis. (See Habaş’s

response to question 4, below.) Notably, RTAC did not supply any information showing that

either EU Member States or the EU, itself, collected NG trade statistics on a dual-typology basis,

even though such information would have been readily available.

       Commerce’s determination that data are unreliable because of differences in units of

measurement must be supported by substantial evidence; there must be an inconsistency, on the

record, between one set of units and another. Where Commerce has rejected trade statistics on

“units” grounds, it was because of evidence that the conversion from one type of unit to another

was not consistent from country to country. See, Rebar II, supra. This is not the case here.

       4. Is it your position that Eurostat’s explanation of its collection methodology is also a
          sufficient explanation for the collection methodology employed in the Comtrade data?

       Answer.         Eurostat explains that its quantity data are in mass units, supra. Habaş

used those data for its benchmark. At that point, RTAC had an opportunity to rebut Habaş’s

benchmark data, whether by impugning its reliability or any other means. RTAC chose not to

impugn the units in which the data were reported, but only to assert that there were discrepancies

between the Eurostat and Comtrade data. RTAC’s failure to identify any dual-unit typology

anywhere constitutes a failure of proof on RTAC’s part. In the absence of such evidence, the

Eurostat kg figures are of unrebutted and uncontested reliability.1

       As for RTAC’s claim of discrepancies between the Eurostat and Comtrade data, Habaş

established that the EU-28 figures in the Eurostat and Comtrade datasets were virtually identical,



       1
         This means that, if Russian pricing is, arguendo, political, the EU imports from the
other pipeline suppliers remain a viable tier-3 benchmark candidate.



                                              6         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                 Filed 04/27/21   Page 9 (Public)
                                                                      Non-Proprietary of 31 Version
                                                         Proprietary information redacted in brackets, [ … ]



with a near-perfect correlation coefficient of 0.998. Habaş principal brief at 24-25. RTAC’s

response is that, “While Habas characterizes these differences as ‘negligible,’ the existence of

any difference is problematic ….” RTAC response brief at 9. RTAC wants the Court to believe

that a negligible difference invalidates both data sources entirely. While the Court does not

reweigh the evidence, it must consider whether a variance between datasets of less than 0.5% −

smaller than the 1% statutory de minimis threshold, 19 U.S.C. §1671b(b)(4) − is “more than a

mere scintilla,” Nucor Corp. v. United States, 675 F. Supp. 2d 1340, 1345 (Ct. Intl Trade 2010).

       Regardless of whether Eurostat’s description of its units is sufficiently detailed, the

burden was on RTAC to provide any information impugning the trade statistics, which it failed

to do. Furthermore, the entire Eurostat report, itself, which relies entirely on Eurostat trade

statistics, deals exclusively in mass units. Commerce’s own calculations rely on quantities in the

Eurostat report, see infra, raising the question of why the Eurostat data are reliable for one

purpose but not for another. “An ‘agency action is arbitrary when the agency offers{s}

insufficient reasons for treating similar situations differently.’” Foshan Shunde Yongjian

Housewares Co. v. United States, 896 F. Supp. 2d 1313, 1325 (Ct. Int'l Trade 2013).

         a. How do you respond to RTAC’s argument that the cited Eurostat report does not
            explain Eurostat’s collection methodology because it is instead a “report on the
            general nature of recent energy trade” and only presents data on a “‘net mass’
            basis”? See Def.-Inter.’s Resp. Br. at 9–10, Nov. 10, 2020, ECF No. 27.

       Answer.         The Eurostat report contains a narrative followed by technical definitions,

including “data sources” and “units of measure.” The narrative of the Eurostat report, replete

with tables and graphs, relies exclusively on Eurostat quantities (mass units) and value (euros);

there is no mention of any other unit. While the Eurostat report does not detail the measuring

devices in the EU pipeline system, the fact that its sole quantitative reference is to mass units

confirms that the official statistics are collected only in mass units and not in dual units. In any




                                               7         2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 10(Public)
                                                                     Non-Proprietary of 31 Version
                                                       Proprietary information redacted in brackets, [ … ]



event, RTAC had an opportunity to rebut the reliability of the Eurostat figures proffered by

Habaş and it did not do so.

       5. Which statutory or regulatory authority requires Commerce to consider product
          similarity when selecting the data to use for a tier-three benchmark determination?

       The regulation does not explicitly require comparability when, under tier 3, Commerce

assesses “whether the government price is consistent with market principles.” However,

Commerce’s tier-3 analysis in the present case is unlike the tier-3 analysis envisioned in the

regulations. In its explanation of the present CVD rules, Commerce explained:

               Paragraph (a)(2)(iii) provides that, in situations where the
               government is clearly the only source available to consumers in the
               country, we normally will assess whether the government price
               was established in accordance with market principles … through
               an analysis of such factors as the government’s price-setting
               philosophy, costs (including rates of return sufficient to ensure
               future operations), or possible price discrimination.

Countervailing Duties, 63 Fed. Reg. 65,348, 65,378 (Dep’t Commerce Nov. 25, 1998) (1998

Notice). The tier-3 benchmarking in the present case looks nothing like the model in the 1998

notice; Commerce took no evidence of Botaş’s price-setting philosophy, its costs and rates of

return, or the like. Here, Commerce’s tier-3 approach here is essentially a tier-2 approach, minus

the requirement that the benchmark article be available in Turkey. Where Commerce so deviates

from the regulatory model, and uses such a modified tier-2 approach, it should be required to

apply the tier-2 comparability requirement as well. Vicentin S.A.I.C. v. United States, 2020 Ct.

Intl. Trade LEXIS 99 ; Slip Op. 2020-91 at 15 (July 20, 2020) (“{W}hen Commerce chooses to

deviate from an established practice or methodology, the agency must clearly explain itself so

that the court may assess the reasonableness of its decision”).

       In any event, this is really a matter of nomenclature rather than substance. The real

defect is that the IEA pricing captures whatever is in the pipeline. The pipelines contain both




                                              8        2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37                 Filed 04/27/21   Page 11(Public)
                                                                      Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



gaseous NG and regasified LNG and quite possibly some amount of CNG. Commerce has

historically rejected, as a threshold matter, any proposed benchmark that may contain any

admixture of natural gas other than NG in its gaseous state. See, Habas v. US, supra, 459 F.

Supp. 3d at 1345. No such issue arises for the trade statistics, since by their HTS code they

exclude LNG and Commerce acknowledges they contain no CNG. IDM at 13.

        a. Under 19 C.F.R. §351.511, is it your position that the requirement for product
           similarity to be considered in tier-one and tier-two benchmark determinations,
           extends to a tier-three determination? See 19 C.F.R. § 351.511(a)(2)(i)–(iii).

       If Commerce had analyzed whether Botaş’s rate of return was consistent with market

principles, whether its pricing captured its costs, etc., as envisioned in the 1998 Notice, then no

comparability analysis would have been needed. However, since Commerce’s tier-3 approach is

merely a tier-2 approach minus the availability requirement, then Commerce must consider

whether the benchmark article is comparable to the article in question. In short, when

Commerce “borrows” the tier-2 methodology for tier 3, it must borrow the tier-2 methodology in

full, including product comparability (aside from availability).

       Finally, we reemphasize that the defect of the IEA report is the contamination of the IEA

figures by the admixture of LNG and, likely, CNG. These are different products from gaseous

NG, and the presence of either of them in the data renders the data unusable ab initio for

benchmarking. See, Habas v. US, supra, 459 F. Supp. 3d at 1345.

       6. The Government explains that Commerce adjusted the record data to account for (and
          remove) the presence of liquified natural gas imports. Def.’s Resp. to Pl.’s Mot. for J.
          on the Agency R., Nov. 10, 2020, ECF No. 26 (“Def.’s Br.”). Why is the adjustment
          of the IEA data not sufficient to avoid distortion?

       Commerce’s adjustment is built on flawed premises that are arithmetically unsuitable in

an environment that demands precision to two decimal places. To show this, we provide, in

Attachment 1 hereto, printouts of the spreadsheets in Commerce’s final calculations, CR 105, PR




                                              9         2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                  Filed 04/27/21   Page 12(Public)
                                                                        Non-Proprietary of 31 Version
                                                          Proprietary information redacted in brackets, [ … ]



145. These were not included in the appendices previously filed herein.

        On page 1 ( “Russia NG%”), Commerce estimates the LNG adjustment. At rows 3-8,

Commerce estimates that 84.09% of all EU imports of natural gas (gaseous natural gas, GNG,

plus LNG) consist of GNG. Commerce cites to Fig. 2 of the Eurostat report, viz.:




        Figure 2 shows the share of total EU energy imports, by value, in 2017 (red) attributable

to different energy products. We added arrows to point to LNG and GNG. Commerce reads this

chart as showing that 3.5% of all energy imports in 2017 were LNG, and 18.5% were GNG.

Commerce then derives that 84.09% of all EU gas imports were GNG. Commerce’s conclusion,

to hundredths of a percent, belies the eyeball estimation of its sources. Were GNG imports really

18.5% of total energy imports in 2017? Not 19%? Or 18.4? The chart does not allow such

precision. For LNG imports, the problem is worse because the bar on the chart is so small.

        The result of a calculation can be no more precise than its least precise input.2 Here, the


        2
         If we know that the population of “Gazistan” is exactly 437,089 people and that about 40% are
under the age of 30, we cannot say that exactly 174,835.6 people are under 30; we can only say that about
175,000 people are under 30.




                                                10        2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 13(Public)
                                                                     Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



purported two-decimal-point precision of Commerce’s figure is statistically unsupported.

Commerce repeats this type of exercise at rows 13-17, where it shows the value of EU total gas

imports. This time, the source is Fig. 5 of the Eurostat report:




       Commerce claims that the split in the relevant bar element is precisely 24:36. Are we

sure it is not 23:37? 22:28? Again, Commerce pretends to a much higher degree of precision

than warranted by the source.

       From these eyeball estimates, Commerce calculates that total EU imports of LNG in 2017

were 9.55 billion euros (cell C29). The accuracy and precision of the figure are dubious at best.

       Note that Figs. 2 and 5 are from the Eurostat report; their source is Eurostat trade

statistics − the very statistics that Commerce rejects as the source for a benchmark. If these data

are good for one purpose, why are they not good for all?

       Moreover, even the government admits that the adjustment for EU imports of LNG only

enters into the calculation of Russia’s share of the EU NG market. Gov’t response brief at 16.

Thus, Commerce has not adjusted for the impact of imported LNG on the unit value of the




                                              11        2021-04-27 Habas response to Court's letter public
        Case 1:20-cv-00065-GSK Document 37                  Filed 04/27/21   Page 14(Public)
                                                                        Non-Proprietary of 31 Version
                                                          Proprietary information redacted in brackets, [ … ]



natural gas in the IEA reports. Because Commerce has no data on the AUV of LNG imports, it

actually has no way to make this crucial adjustment. This is why the contamination of the gas

stream with LNG is a threshold issue: if Commerce cannot eliminate the impact of the AUV of

the LNG on end-user prices, it cannot rely on the IEA as a benchmark.3

        Another element of the benchmark calculation is the unit value of Russian NG exports to

the EU, which Commerce calculates on its sheet “Russia AUV,” Att. 2 at 1. This calculation

relies on figures in Gazprom’s 2018 annual report, PR 86. We provide this in Attachment 2

hereto, and comment as follows.

        The volume figure, 242.0 billion cubic meters, is Gazprom’s reported exports to its “Far

Abroad” markets, from page 117 of the Gazprom report. Gazprom states that “Far Abroad”

includes Europe and Turkey. Id. The mere fact that Commerce’s calculation relies on data that

includes exports to Turkey invalidates the entire exercise; the exclusion of sales to the

respondent country is a mandatory step of Commerce’s calculations. Steel Concrete Reinforcing

Bar From Turkey: Final Affirmative CVD Determination, 79 Fed. Reg. 54,963 (Dep’t Commerce

Sept. 15, 2014), IDM at 10 (Att. 1 to Habaş’s reply brief) (“because the market for natural gas in

Turkey is distorted, we have removed the value for Turkey … from our calculations”).

        Moreover, the Gazprom report does not state whether its volume figures are in standard

cubic meters (SCM, i.e., adjusted to standard temperature and pressure) or unadjusted cubic

meters (CM). In Att.1 at 2, Commerce converts Gazprom’s billions of CM into kilowatt-hours,

in cell E6, using the SCM:kWh ratio of Habaş’s purchases of NG from Botaş.4 We provide the




        3
           Even if Commerce could eliminate the impact of LNG imports on prices, the post-importation
cost of regasification embedded in the end-user prices would still disqualify the IEA figures.
         4
           Commerce thus implicitly accepts that the physical composition (and therefore energy content)
of the Russian NG piped into Turkey is the same as that which Russia sends into the EU.




                                                12         2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37                 Filed 04/27/21   Page 15(Public)
                                                                      Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



latter worksheet (with certain irrelevant columns omitted for legibility) at BPI Att. 1, page 3.

The figure in cell L60 is Habaş’s SCM:kWh conversion. In cell J62, we have added a similar

calculation showing the ratio of unadjusted CM to kWh. The difference between the two

conversion ratios is 4.3% − a significant difference given that the entire subsidy for this program

is only 3.3%. IDM at 4. Commerce does not explain why it assumed that the Gazprom figures

were in SCM; this is speculative at best.

       Note that, since the Gazprom volume is in billions of CM, the kWh energy total cannot

be more precise than billions of kWh.

       At page 4 of BPI Att. 2, Habaş reproduces Commerce’s “Russia AUV” worksheet, supra,

but adds a calculation showing the difference that would arise if Commerce considered the

Gazprom figures as actual CM rather than SCM. The difference is, in round terms, 4.5% −

substantially bigger than the benefit ratio for this program.

       Thus, Commerce’s assumption, which is not supported by even a scintilla of evidence,

that the Gazprom annual report is in SCM, actually creates the appearance of a subsidy where

none would otherwise exist. This is decision-making by speculation. Furthermore, Commerce’s

reliance on a Gazprom document for the unit value of Russian exports is inconsistent with

Commerce’s essential argument that the Russian NG sector is pervasively distorted by politics.

Isn’t the Gazprom annual report therefore an unreliable “political” document?

       Commerce calculates the NG benchmark in the worksheet, “NG Benchmark,” BPI Att. 1

at 5. The adjustment to “eliminate” the impact of EU NG imports from Russia is at rows 41-42.

We have previously explained the defects in the Russian share of EU imports at cell B42.

       Another significant defect of Commerce’s calculation at rows 41-42 is the agency’s

reliance on import shares in 2014 to estimate adjustments for 2017. Commerce does not give a




                                              13        2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21   Page 16(Public)
                                                                     Non-Proprietary of 31 Version
                                                        Proprietary information redacted in brackets, [ … ]



pinpoint cite for this figure, and counsel has been unable to find the 2014 EU NG domestic

supply figure of 33.00% in the Eurostat report. In any event, using a 2014 figure to adjust market

shares in 2017 (cells F42-G42) eliminates any semblance of substantiality that the calculations

may otherwise have, particularly given the variability of EU NG imports and the inverse

relationship between quantity and value over time shown in Fig. 5 of the Eurostat report, supra.

       7. Is it your position that Commerce’s adjustments to the IEA data only made the data
          less accurate and thus less reliable for a tier-three benchmark determination?

       Yes. In addition to the above analysis, it bears emphasizing that Commerce’s average

unit value (AUV) is calculated by a simple average of prices to both industrial users and

electricity generators; see, BPI Att. 1 at 5, which includes the following public calculation:




The difference between the price to industrial users, 0.098123, and the average price used in the

benchmark, 0.093648, is 5.02% − substantially bigger than the CVD benefit rate.

       Habaş is an electricity producer and therefore receives the lowest rate from Botaş. While

it has separate meters for power generation, steel making, coil production, and kitchen, the unit

prices for all except the kitchen are the same. See, Habaş QR, Exh. 6, BPI Appx. Tab 1. Energy

consumption in the kitchen is negligible. Id. Thus, Commerce compares an average IEA price

to power generators and industrial users, taken together, to the Botaş price to Habaş, which is

strictly a power-generator price. The 5.02% difference between the IEA AUVs to power

generators versus the IEA average is the source of the net subsidy rate of 3.02% for the NG

LTAR “program.”

       Commerce’s price-averaging is a further example of Commerce’s manipulation of the

data in a way that disadvantages Habaş.



                                              14        2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37               Filed 04/27/21   Page 17(Public)
                                                                    Non-Proprietary of 31 Version
                                                       Proprietary information redacted in brackets, [ … ]



        8. What cases and authorities best support your argument?

       Principal cases include Nucor v. United States, 675 F. Supp. 2d 1340, supra (substantial

evidence is “more than a mere scintilla”); Nippon Steel Corp. v. United States, 458 F.3d 1345,

1350-51 (Fed. Cir. 2006) (court must assess whether the agency action is reasonable given the

record as a whole); Gerald Metals, Inc. v. United States, 132 F.3d 716, 720 (Fed. Cir. 1997)

(substantial evidence standard requires more than mere assertion of “evidence which in and of

itself justified {the determination}, without taking into account contradictory evidence…”);

Hyundai Steel Co. v. United States, 319 F. Supp. 3d 1327, 1342 n. 13 (Ct. Int’l Trade 2012)

(“Commerce must base its decisions on the record before it in each individual investigation”);

China National Arts and Crafts Import and Export Corp., Tianjin Branch v. United States, 771

F. Supp. 407 (Ct. Int’l Trade 1991) (Commerce may not rely on speculation).

       Other cases relating to particular factual issues are cited above, e.g., that Commerce will

not reject a proffered benchmark because of issues relating to units of measurement unless the

record actually shows conflicting conversions among units, Rebar II, supra.

        9. Are there any recent or pending Federal Circuit or CIT cases that may change the
           analysis?

       Habaş is not aware of any such cases.

                                                     Respectfully submitted,


                                                     David L. Simon
                                                     LAW OFFICE OF DAVID L. SIMON
                                                     1025 Connecticut Avenue, NW
                                                     Suite 1000
                                                     Washington, DC 20036
                                                     tel.: (202) 481-9000
                                                     e-mail: dlsimon@dlsimon.com
       April 27, 2021                                Counsel to Habaş




                                             15        2021-04-27 Habas response to Court's letter public
       Case 1:20-cv-00065-GSK Document 37          Filed 04/27/21   Page 18 of 31




                                        ATTACHMENTS


Att.                                                                Pages    CR/PR
        Document
No.                                                                 Cited    No.
        Dep’t Commerce final calculation spreadsheet prints                  CR 105
1                                                                   All
        (March 16, 2020                                                      PR 145
        Dep’t Commerce memo, “Steel Concrete Reinforcing Bar
        from the Republic of Turkey: Benchmark Data for the
        Provision of Natural Gas for Less Than Adequate
2                                                                   1-8
        Remuneration (LTAR) and the Provision of Liquified
        Natural Gas (LNG) for LTAR” (Aug. 15, 2019) {Gazprom
        annual report}
      Case 1:20-cv-00065-GSK Document 37              Filed 04/27/21   Page 19 of 31




                         ATTACHMENT 1 (PUBLIC)



                                                              Pages     CR/PR
Document
                                                              Cited     No.
Dep’t Commerce final calculation spreadsheet prints
                                                              All       PR 145
(March 16, 2020
           Case 1:20-cv-00065-GSK Document 37                       Filed 04/27/21   Page 20 of 31


                           B                               C                 D       E               F
1 PUBLIC
2                                                   Percentage
  Liquified Natural Gas (LNG) Share of All Energy
3 Imports into European Union                                      3.5 A
  Gaseous Natural Gas (GNG) Share of All Energy
4 Imports  into European Union                                    18.5 B
 5
 6 LNG as a percentage of All EU Gas Imports             15.91% C= A/ (A+B)
 7
 8 GNG as a percentage of All EU Gas Imports             84.09% D = B/ (A+B)
 9
10 Source: Petitioner August 7, 2019 Benchmark Submission at Exhibit 6, Page 4, Figure 2
11
                                                    Billions of
12                                                  Euros
13 Total Gas Imports into European Union                           60 E
14
15 Russian Gas Imports into European Union                         24 F
16
   Other Countries Gas Imports into European
17 Union                                                           36 G
18
19 Source: Petitioner August 7, 2019 Benchmark Submission at Exhibit 6, Page 5, Figure 5
20
                                                                                           Percentage of Total
                                                    Billions of                            GNG Imports into
21                                                  Euros                                  European Union
22 Total GNG Imports into European Union                      50.45 H= E * D                            100.00%
23
24 Russian GNG Imports into European Union                     24.00 I = F                               47.57%
25
   Other Countries GNG Imports into European
26 Union                                                       26.45 J = H‐I                             52.43%
27
28
29 Total EU LNG                                                   9.55 K = E * C
30
31 Total EU Gas Imports Recheck                                60.00 L = H + K




                                                                                                     Russia NG %
                                     Case 1:20-cv-00065-GSK Document 37                    Filed 04/27/21        Page 21 of 31


   A        B             C                       D                  E                        F                        G                    H                I
1 PUBLIC
2
3    NATURAL GAS FOR LTAR BENCHMARK
4                                                   Gazprom 2018 Annual Report: 2017 Natural Gas Exports
                             Volume                                             Value, net of excise tax and                                                AUV
5          Country            (bcm)     Volume (SM3)         Volume (KWh)          customs duties (RUB)           Value (USD)           Value (TL)       (TL/KWh)
6    Russia                     242.0 242,000,000,000.00 2,574,880,001,465.01         2,221,200,000,000.00     $37,976,057,205.34   136,800,594,848.03   0.0531289
7    Source: Commerce Benchmark Submission at Exhibit 1




                                                                                                                                                  calcs BPI/Russia AUV
                      Case 1:20-cv-00065-GSK Document 37                                                                    Filed 04/27/21                   Page 22 of 31


     A                  B                                       C                     D                      E                  F                     G                      H                    I
1 CONTAINS BUSINESS PROPRIETARY INFORMATION
2 PUBLIC VERSION
3             NATURAL GAS FOR LTAR BENCHMARK
4                                                                                      IEA EU Natural Gas Prices for 2017
5                                                                               Ex Tax Values for Industrial Users     Ex Tax Values for Electricity Generation
                            Country                     Local Currency
6                                                                              Local/MWh            USD/MWh               Local/MWh               USD/MWh
7             Austria                                 EUR                              25.09                  28.22                  21.46                   24.13
8             Belgium                                 EUR                              23.25                  26.15                       x                      x
9             Czech Republic                          CZK                             660.80                  28.18                       x                      x
10            Denmark                                 DKK                             173.00                  26.16                       x                      x
11            Estonia                                 EUR                              23.41                  26.33                       x                      x
12            Finland                                 EUR                              20.04                  22.54                  24.17                  27.18
13            France                                  EUR                              30.07                  33.82                       x                      x
14            Germany                                 EUR                              19.83                  22.30                       x                      x
15            Hungary                                 HUF                           6,870.00                  24.96              6,823.00                   24.79
16            Ireland                                 EUR                              28.38                  31.92                       x                      x
17            Latvia                                  EUR                              25.41                  28.58
18            Luxembourg                              EUR                              25.09                  28.22                       x                      x
19            Netherlands                             EUR                              20.25                  22.77                       x                      x
20            Poland                                  PLN                              94.60                  24.93                   72.6                  19.13
21            Portugal                                EUR                              26.70                  30.03                  23.05                  25.92
22            Slovak Republic                         EUR                              27.50                  30.93                  28.95                  32.56
23            Slovenia                                EUR                              24.31                  27.34                       x                      x
24            Spain                                   EUR                              23.28                  26.18                       x                      x
25            Sweden                                  SEK                             265.70                  30.96                       x                      x
26            United Kingdom                          GBP                              18.92                  24.30                  15.24                  19.57
27            Sources: Petitioner's August 7, 2019 Natural Gas Benchmark submission at Exhibit 2, 2018 IEA Report
28
29                                                                           Average Unit Value
                         User Category
30                                                        USD/MWh              USD/KWh                   TL/KWh
31            Industrial                                    27.24                 0.027239                    0.098123
32            Electricity Generation                        24.75                 0.024755                    0.089173
33            Average                                       26.00                 0.025997                    0.093648
34                                                                                                          A
35
                                                                                Per Unit                                  Per Unit Special
                                                                                                   Special Consumption                                               Per Unit Stamp Tax
               Reported Consumption (KWh) Delivery Fees (TL)                  Delivery Fees                              Consumption Tax       Stamp Tax (TL)                             Per Unit VAT (18%)
                                                                                                         Tax (TL)                                                         (TL/KWh)
36                                                                             (TL/KWh)                                      (TL/KWh)
37        [
38                                                                                    B                                         C                                            D                    E
39            Source: Habas April 15, 2019 IQR at Exhibit 6
40
                                                                    Share of
                                                                   Natural Gas  Share of Natural Gas Estimated Share of   Estimated Share of
                                                  Non‐Russian
               Russian Share of Imports to the                    Consumption      Consumption       Russian‐Supplied NG Non‐Russian‐Supplied Russian AUV in 2017
                                               Share of Imports
                         EU in 2017                              Supplied by EU Supplied by Imports in the EU Market in NG in the EU Market        (TL/KWh)
                                               to the EU in 2017
                                                                  Countries in   to the EU in 2014          2017               in 2017
41                                                                    2014
42                                     47.57%             52.43%         33.00%               67.00%              31.87%               68.13%        #REF!
43                                                                                                            F                   G                    H
44            Sources: Petitioner's August 7, 2019 Natural Gas Benchmark submission at Exhibit 6
45            Russian Share of Imports to the EU in 2017 from Russia NS % Worksheet
46



                                                        EU Benchmark         EU Benchmark
                EU AUV Adjusted for Russian
                                                        Price Delivered        Price AUV
                    Imports (TL/KWh)
                                                        AUV (TL/KWh)           (TL/KWh)

47
48                                        0.112602           0.120369            0.14203539
49                              I = (A ‐ (H*F)) / G      J=I+B+C+D              K = J * (1 + E)




                                                                                                                                                                                                 NG Benchmark
 Case 1:20-cv-00065-GSK Document 37         Filed 04/27/21    Page 23 of 31




                          ATTACHMENT 2



                                                        Pages
Document                                                           PR No.
                                                        Cited
Dep’t Commerce memo, “Steel Concrete Reinforcing Bar
from the Republic of Turkey: Benchmark Data for the
Provision of Natural Gas for Less Than Adequate
                                                        1-8        86
Remuneration (LTAR) and the Provision of Liquified
Natural Gas (LNG) for LTAR” (Aug. 15, 2019) {Gazprom
annual report}
        Case 1:20-cv-00065-GSK Document 37                Filed 04/27/21    Page 24 of 31
                  Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




                                                                                         C-489-830
                                                                             Administrative Review
                                                                              3/1/2017-12/31/2017
                                                                                 Public Document
                                                                              E&C/Office VII: KT
DATE:                           August 15, 2019

MEMORANDUM TO:                  The File

THROUGH:                        Mark Hoadley
                                Program Manager
                                Office VII, AD/CVD Operations
                                Enforcement and Compliance

FROM:                           Kathryn Turlo
                                International Trade Compliance Analyst
                                AD/CVD Operations, Office VII
                                Enforcement and Compliance

SUBJECT:                Steel Concrete Reinforcing Bar from the Republic of Turkey:
                        Benchmark Data for the Provision of Natural Gas for Less Than
                        Adequate Remuneration (LTAR) and the Provision of Liquified
                        Natural Gas (LNG) for LTAR
______________________________________________________________________________

The Department of Commerce (Commerce) is hereby submitting factual information to the
record in the above-mentioned review for the purpose of measuring the adequacy of
remuneration for natural gas and LNG, pursuant to 19 CFR 351.301(c)(4). Interested parties
have an opportunity to submit rebuttal factual information, pursuant to 19 CFR 351(c)(4),
no later than 5:00 p.m. ET on August 22, 2019.

Attachment I:           Gazprom Annual Report 2018 (for the purpose of adjusting European
                        natural gas values to eliminate possible price distortion caused by Russian
                        exports, if necessary)
Attachment II:          U.S. Department of Energy (DOE) LNG 2017 Monthly Report (for the
                        purpose of determining adequate remuneration of LNG purchases, if
                        necessary, pursuant to 19 CFR 351.511(a)(2)(ii))
Attachment III:         DOE LNG Monthly Data File (for the purpose of determining adequate
                        remuneration of LNG purchases, if necessary, pursuant to 19 CFR
                        351.511(a)(2)(ii))
Attachment IV:          Oxford Institute LNG Shipping Forecast (for the purpose of determining
                        adequate remuneration of LNG purchases, if necessary, pursuant to 19
                        CFR 351.511(a)(2)(ii))
Attachment V:           Turkey Inland Freight Costs (for the purpose of determining “delivery
                        charges,” if necessary, pursuant to 19 CFR 351.511(a)(2)(iv))
Attachment VI:          Distance to Ports ((for the purpose of determining “delivery charges,” if
                        necessary, pursuant to 19 CFR 351.511(a)(2)(iv))


        Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
Case 1:20-cv-00065-GSK Document 37             Filed 04/27/21     Page 25 of 31
       Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




                Attachment I: Gazprom Annual Report 2018




                                        2
Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
          Case 1:20-cv-00065-GSK Document 37               Filed 04/27/21     Page 26 of 31
                    Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17
PJSC Gazprom Annual Report
2018




       A Strategic Resource
          Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
              Case 1:20-cv-00065-GSK Document 37
This Annual Report has been prepared based   The terms “PJSC Gazprom” and the “Company”
                                                                                       Filed 04/27/21          Page 27 of 31
                                                                                              This Annual Report determines some operating
on Resolution No. 1 of PJSC Gazprom’s        used in this Annual Report refer to the parent          and economic parameters in accordance with
Management Committee OnBarcode:3879270-01
                               Organising    company C-489-830        REV -
                                                        of Gazprom Group,    i.e.Admin
                                                                                  to Public Review     3/1/17
                                                                                                     the           - 12/31/17
                                                                                                         IFRS principles    for Gazprom Group’s enti-
Activities Related to Holding PJSC Gazprom’s Joint Stock Company Gazprom (Open Joint                 ties included in the IFRS consolidated financial
Annual General Shareholders Meeting dated    Stock Company Gazprom, JSC Gazprom, before              statements of PJSC Gazprom for the year
24 January 2019.                             17 June 2015). The terms “Gazprom Group”,               ended 31 December 2018. Therefore, they may
                                             the “Group” or “Gazprom” mean an aggregate              differ from similar parameters in reports of
                                             of entities which includes PJSC Gazprom and             PJSC Gazprom prepared under Russian statu-
                                             its subsidiaries and entities. For the purposes         tory requirements.
                                             of this Annual Report, the lists of Gazprom                    Moreover, some operating parameters
                                             Group’s subsidiaries and entities, associates           of PJSC Gazprom, its subsidiaries, entities,
                                             and joint ventures, as well as entities in which        associates, and joint ventures are determined
                                             Gazprom has investments classified as joint             in accordance with the principles underlying
                                             operations, were prepared based on the princi-          management reporting. Parameters calculated
                                             ples used in the preparation of PJSC Gazprom’s          using these methods might be not comparable
                                             IFRS consolidated financial statements.                 between each other due to differences in the
                                                   Similarly, the terms “Gazprom Neft Group”         methodologies used for preparing consoli-
                                             and “Gazprom Neft” refer to PAO Gazprom                 dated financial statements and for manage-
                                             Neft and its subsidiaries and entities; “Gazprom        ment reporting.
                                             energoholding” refers to OOO Gazprom energo-                   Analysis of financial results should be read
                                             holding and its subsidiaries; and “Gazprom              in conjunction with the audited consolidated
                                             neftekhim Salavat” refers to OOO Gazprom                financial statements of PJSC Gazprom for
                                             neftekhim Salavat and its subsidiaries.                 the year ended 31 December 2018 prepared
                                                                                                     in accordance with IFRS.
                                                                                                            Among other things, the Annual Report
                                                                                                     discloses information on the future production
                                                                                                     and economic activities of Gazprom Group,
                                                                                                     based on Gazprom management’s forecasts
                                                                                                     and estimates considering the current situation.
                                                                                                     Actual results may differ from the said fore-
                                                                                                     casts and estimates due to the effect of various
                                                                                                     objective factors.




               Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
30                                                                        PJSC Gazprom Annual Report 2018
      Case 1:20-cv-00065-GSK Document 37
Operations and Marketing
                                                                   Filed 04/27/21                    Page 28 of 31
              Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




Marketing




Gazprom is the largest supplier of gas in Russia and
a global leader in gas exports. The Company has a strong
track record of delivering on its commitments to ensure




                                                                                                                                            Performance Results
reliable gas supply to consumers amid the growing
demand. In 2018, Gazprom’s gas exports to European far
abroad countries were at a record high for the third year
running.
Far Abroad Gas Markets
                                                                Gazprom Group’s sales of natural gas to far abroad countries

Far abroad countries, including Europe, are the Company’s              Sales volumes, bcm
traditional export market offering high proﬁt margins for the   2016                                                               228.3
Group.                                                          2017                                                               242.0
     In 2018, Gazprom Group sold 243.3 bcm of natural gas
to far abroad countries. Gas sales showed signiﬁcant growth     2018                                                               243.3

in the UK and the Netherlands. At the same time, sales to       Change 2018/2017                                                   0.5%
Turkey decreased due to the impact of weather conditions,              Average selling price
increased LNG supplies to the market in Q4 2018, and                   (including excise tax and customs duties), USD per mcm*
a weaker national economy.                                      2016                                                               176.0
     Net sales revenue (net of excise tax and customs duties)
                                                                2017                                                               200.2
was RUB 2,951.2 bn. The increase in sales revenue was
mainly driven by higher average selling price and increased     2018                                                               246.4
sales volumes.                                                  Change 2018/2017                                                  23.1%

                                                                       Average selling price
                                                                       (including excise tax and customs duties), RUB per mcm
                                                                2016                                                             11,763.3
                                                                2017                                                             11,670.5
                                                                2018                                                             15,499.5
                                                                Change 2018/2017                                                  32.8%

                                                                       Net sales revenue
                                                                       (net of excise tax and customs duties), RUB bn
                                                                2016                                                             2,140.0
                                                                2017                                                             2,221.2
                                                                2018                                                             2,951.2
                                                                Change 2018/2017                                                  32.9%
                                                                * Calculated based on the year-average RUB/USD exchange rate.




      Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
117                                                             PJSC Gazprom Annual Report 2018
                   Case 1:20-cv-00065-GSK Document
Operations and Marketing
                                                   37
                                               Marketing
                                                                                                                  Filed 04/27/21                         Page 29 of 31
                                    Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




Gazprom Group’s gas sales to far abroad countries, 2017–2018, bcm

                                                34.2                                            Norway
                      0.1 0.3            29.1                            67.1                                                                                   2.4 2.6
                                                                                65.7
                      Ireland
                                                                                                                                                                Finland
                                                                                                                     Sweden

                                                                  21.4                      1.8 1.7

                                                           17.4                            Denmark
                                                                                                                                                         Estonia

                                      United Kingdom

                                                       The Netherlands                                                                                 Latvia

                                                        2.7 2.8
                                                                                                                                           Lithuania
                                                                                                                                Russia
                                                       Belgium                                                                                                               Russia

                                                                                                                10.5 9.9
                                  13.3 13.3
                                                                         Germany
                                                                                                                                                    Belarus
                                                                                              3.8 2.6
                                                                                                                 Poland
                                   France
                                                       0.4 0.6                    9.8 9.0 Czech
                                                                                         Republic
                                                    Switzerland                                           4.5 5.0


  0.2 0.1                                                                         Austria                 Slovakia
    Spain                                                                       0.6 0.5               7.0 7.3
                                                          23.7 22.6
                                                                                Slovenia                                                                        Ukraine
                                                                                                     Hungary
                                                                          2.8 2.8
                                                                                                                                             Moldova
                                                                          Croatia
                                                                                        0.2 0.2                          1.4 1.5
                                                             Italy                  Bosnia and                          Romania
                5.5 6.3                                                             Herzegovina
                                                                                                      2.2 2.2
          Other countries                                                              Montenegro                                                       29.0
                                                                                                      Serbia
                                                                                                                                                                 24.0
                                                                                          Albania                    3.3 3.2
                                                                                                    0.3 0.2
                                                                                               Macedonia          Bulgaria
      Algeria
                                                                                              2.9 3.3
                        Tunisia
                                                                                              Greece
                                                                                                                                                          Turkey
      Natural gas sales in 2017
      Natural gas sales in 2018
Note. Gazprom Group’s sales to other countries include LNG sales and sales of gas from international hydrocarbon exploration and production projects in which the Group has equity stakes.



                                                                                                    PJSC Gazprom is a major supplier of natural gas to the Euro-
PJSC Gazprom’s compliance with the EU competition laws
                                                                                                    pean market.
On 24 May 2018, the European Commission adopted a decision in                                           In 2018, PJSC Gazprom’s gas supplies to European far
accordance with Article 9 of Council Regulation (EC) No. 1/2003 on the
                                                                                                    abroad countries under OOO Gazprom export’s contracts and
alleged infringement by PJSC Gazprom of the EU competition laws,
imposing binding commitments on Gazprom to enable free flow of gas at
                                                                                                    Gazprom Schweiz AG’s direct contracts totalled 201.9 bcm,
competitive prices in Central and Eastern European gas markets as                                   up 7.5 bcm, or 3.8% year-on-year.
offered by PJSC Gazprom and OOO Gazprom export on 15 March 2018.
      The Company has taken steps to meet the above Commitments as
soon as the notice on the decision has been given to PJSC Gazprom and
OOO Gazprom export. The first phase of these efforts, completed on
6 August 2018, included sending letters specified in the Commitments to
PJSC Gazprom’s and OOO Gazprom export’s counterparties covered
by the Commitments.
                                                                                                    201.9
                                                                                                    An all-time record for gas supplies
                                                                                                                                         bcm


                                                                                                    to European far abroad countries



                    Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
118                                                                                                 PJSC Gazprom Annual Report 2018
       Case 1:20-cv-00065-GSK Document 37
Operations and Marketing
                                                                                               Filed 04/27/21
                                                                                            Marketing
                                                                                                                                    Page 30 of 31
                     Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




The Company’s exports are diversiﬁed by market, the largest                                 Large-scale LNG Sales
consumers being Germany, Turkey, and Italy.
                                                                                            Large-scale LNG sales from Gazprom Group’s trading portfo-
                                                                                            lio totalled 3.88 mm tonnes, or 5.18 bcm, in 2018, up by 16%
Growth drivers for PJSC Gazprom’s gas supplies to European far
                                                                                            year-on-year.
abroad countries in 2018
                                                                                                  Corporates in Asia Paciﬁc were the key buyers of large-
—      A year-on-year increase in demand for natural gas in European
                                                                                            scale LNG (76% of the total supply volume) from Gazprom
       countries in February and March 2018 due to cold weather
—      Gas injections into UGSFs in European countries exceeding with-
                                                                                            Group’s trading portfolio in the reporting year, just like in pre-
       drawals                                                                              vious years. In 2018, India became the key destination for
—      Declining domestic gas production in European far abroad coun-                       LNG supplies for the ﬁrst time: this market accounted for 20%
       tries as compared to 2017, and higher net gas imports in Europe                      of total supplies (1.01 bcm). The growth in India’s share in
—      Limited capabilities of other gas exporters and lower net LNG                        large-scale LNG supplies by Gazprom Group was mainly driven
       imports in Q1–Q3 2018
                                                                                            by the start of supplies under a long-term LNG sales and pur-
                                                                                            chase agreement signed between Gazprom Marketing &
                                                                                            Trading Singapore and Indian GAIL. The agreement provides
 Our goal for 2019 in the European far abroad markets
                                                                                            for the annual supply of up to 2.9 mm tonnes of LNG over
 is to sustain our achievements and maintain our




                                                                                                                                                                                        Performance Results
                                                                                            20 years (at a plateau).
 position in the market, including our share in overall
 supplies.
                                                                                            For more details on LNG market trends see the Trends and Developments on Gas
                                                                                            Markets section


Share of PJSC Gazprom’s gas sales under OOO Gazprom export’s
contracts and Gazprom Schweiz AG’s direct contracts
                                                                                            Large-scale LNG sales by Gazprom Group in foreign countries
in the total gas consumption in European far abroad countries,
2014–2018, %                                                                                                                       2016                  2017                   2018

2014                                                                                30.4    mm BTU                       176,474,067            159,151,850            184,990,184

2015                                                                                 31.5         including
                                                                                                  LNG from
2016                                                                                 33.1         Sakhalin-2              59,443,050             72,894,365            70,068,095
2017                                                                                 34.2   mm tonnes                              3.71                  3.34                   3.88

2018                                                                                36.8    bcm                                   4.94                   4.46                   5.18
Note. Figures for 2017 and previous years may differ from the data in Annual Reports        Notes:
of PJSC Gazprom for previous periods since international statistics may be subsequently     1. Calculated in accordance with the principles underlying management reporting.
updated.                                                                                       Parameters calculated using these methods might be not comparable between each
                                                                                               other due to differences in the methodologies used for preparing consolidated ﬁnancial
                                                                                               statements and for management reporting.
                                                                                            2. Data excludes LNG supplies from Gazprom Group’s trading portfolio to Russia (0.08 mm
                                                                                               tonnes, or 0.11 bcm) as part of pre-commissioning operations at an LNG receiving
Proprietary electronic sales platform                                                          terminal in the Kaliningrad Region.
In August 2018, OOO Gazprom export launched its Electronic Sales
Platform (ESP) to sell natural gas both on standard market terms and on
its own terms. Contracts for gas supply at any delivery point (both at
trading platforms or facilities with slow-moving inventories located close
to the borders) with delivery periods starting from one day can be offered
via the ESP. OOO Gazprom export holds daily trading sessions and offers
contracts for the supply of natural gas to various delivery points to pre-
qualified companies registered on the ESP.
      As a result of trading sessions held in 2018, OOO Gazprom export
                                                                                            76                 %
                                                                                            Share of Asia Paciﬁc markets in total LNG supplied
sold about 1.1 bcm of gas with delivery in the reporting year.
                                                                                            from Gazprom Group’s trading portfolio in 2018


In 2018, Gazprom Group’s subsidiaries sold 28.2 bcm of gas
directly to end consumers in Europe.


For more details on gas sales volumes to end consumers in far abroad countries see
Gazprom in Figures 2014–2018 Factbook




       Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
119                                                                                         PJSC Gazprom Annual Report 2018
                 Case 1:20-cv-00065-GSK Document
Operations and Marketing
                                                 37
                                             Marketing
                                                                                           Filed 04/27/21                   Page 31 of 31
                                Barcode:3879270-01 C-489-830 REV - Admin Review 3/1/17 - 12/31/17




LNG sales to foreign markets in 2018, mm BTU                               Gas sales by Gazprom Group in Russia
      India                                      36,100,075                       Sales volumes, bcm
      Japan                                      29,667,398                2016                                                                       214.9
      China                                      29,159,927                2017                                                                       229.9
      South Korea                                26,402,240                2018                                                                       239.7
      Kuwait                                     20,072,378                Change 2018/2017                                                           4.3%
      Taiwan (China)                              19,257,270                      Average selling price (net of VAT), RUB per mcm
      Spain                                        2,945,511               2016                                                                     3,815.5
      FOB LNG supplies                           21,385,385                2017                                                                    3,808.3
      Total                                     184,990,184                2018                                                                     3,981.3
                                                                           Change 2018/2017                                                           4.5%
LNG supplies under a long-term sales and purchase agree-
                                                                                  Net sales revenue (net of VAT), RUB bn
ment signed between Gazprom Marketing & Trading Singa-
pore and Yamal Trade in 2015 started in May 2018. The                      2016                                                                       819.9
agreement provides for the annual supply of 2.9 mm tonnes                  2017                                                                       875.7
of LNG to Gazprom Group’s trading portfolio from Russia’s                  2018                                                                       954.5
Yamal LNG project over 20 years (at a plateau), FOB Zee-
                                                                           Change 2018/2017                                                           9.0%
brugge, Belgium.
     LNG supplies from the Cameroon FLNG project were
added to Gazprom Group’s trading portfolio in June 2018                    For more details on Russian gas market trends see the Trends and Developments
under a long-term agreement with Perenco Cameroon and                      on Gas Markets section

Societe Nationale des Hydrocarbures for the annual supply
of 1.2 mm tonnes of LNG over eight years.                                  In accordance with applicable Russian laws, end consumers
                                                                           buy gas at regulated prices which are differentiated between
For more details on Gazprom Group’s LNG sales to different countries see
                                                                           consumer groups (households vs industrial consumers), as
Gazprom in Figures 2014–2018 Factbook                                      well as by price zone, based on the relative distance from the
                                                                           gas production region to the consumer. In 2018, wholesale
Russian Gas Market                                                         gas prices for subsequent resale to household consumers
                                                                           were 16% lower than wholesale gas prices for industrial con-
Gazprom is the largest natural gas supplier on the Russian                 sumers.
market. Major buyers of Gazprom Group’s natural gas are
electricity generators, household consumers, and utilities.
Moreover, the Group’s natural gas is heavily used in the steel-
making, fertiliser, and cement industries, and other sectors
of the national economy.
     In 2018, Gazprom Group sold 239.7 bcm of gas to con-
sumers in the Russian Federation, up by 9.8 bcm, or 4.3%
year-on-year, primarily due to colder weather conditions
in Q1 and Q4 2018. Gas supplies increased mainly to con-
sumers in the energy and fertiliser industries, and the utilities
sector. Net sales revenue was also driven by higher selling
prices.




                   Filed By: Kathryn Turlo, Filed Date: 8/15/19 2:52 PM, Submission Status: Approved
120                                                                        PJSC Gazprom Annual Report 2018
